Citation Nr: 0830051	
Decision Date: 09/04/08    Archive Date: 09/10/08

DOCKET NO.  04-03 383	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska


THE ISSUES

1.  Entitlement to service connection for a cervical 
disability, to include as secondary to service-connected 
right shoulder tendonitis with mild degenerative joint 
disease.

2.  Entitlement to service connection for a lumbosacral 
strain.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

T.S. Willie, Associate Counsel




INTRODUCTION

The veteran served on active duty from September 1972 to 
September 1974 and from October 1978 to October 1983.  This 
matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the Anchorage, 
Alaska, Department of Veterans Affairs (VA) Regional Office 
(RO).

The Board notes that, in his October 2003 notice of 
disagreement, the veteran expressed disagreement with the 
RO's determination regarding service connection for cervical 
strain, lumbosacral strain, sleep apnea, and hypertension, as 
well as the evaluation for service-connected right shoulder 
tendonitis.  However, in his February 2004 substantive 
appeal, the veteran limited his appeal to the issues of 
service connection for cervical and lumbosacral strain. As 
such, the Board's review is limited to those issues.  


FINDINGS OF FACT

1.  A cervical disorder did not manifest in service and 
arthritis was not manifest within one year of separation.  

2.  A cervical disability is not related to a service 
connected disability nor is it attributable to service.

3.  Chronic lumbosacral strain is attributable to service.


CONCLUSIONS OF LAW

1.  A cervical disability was not incurred in or aggravated 
by active service and arthritis may not be presumed to have 
been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2007).

2.  A cervical disability is not proximately due to or the 
result of a service connected disease or injury.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.310 (2007).

3.  Chronic lumbosacral strain was incurred in peacetime 
service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

        VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2006), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2007), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Prinicpi, 18 Vet. App. 112, 119 
(2004).  

The timing requirement enunciated in Pelegrini applies 
equally to the initial disability-rating and effective-date 
elements of a service connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  

The record reflects that the originating agency provided the 
veteran with the notice required under the VCAA by letters 
dated in May 2002.  Although letters provided adequate notice 
with respect to the evidence necessary to establish a claim 
for service connection, they did not provide notice of the 
type of evidence necessary to establish a disability rating 
or effective date for the disability on appeal.  See Dingess, 
supra.  However, the veteran was subsequently provided notice 
pertaining to these latter two elements in May 2007, prior to 
the issuance of a supplemental statement of the case (SSOC).  
Although the veteran received inadequate preadjudicatory 
notice, and that error is presumed prejudicial, the record 
reflects that he was provided with a meaningful opportunity 
such that the preadjudicatory notice error did not affect the 
essential fairness of the adjudication now on appeal. 

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefits sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2007).  
In connection with the current appeal, appropriate 
examinations have been conducted, and available service and 
post service records have been obtained.  The veteran has not 
identified any outstanding evidence that could be obtained to 
substantiate the claim.  The Board is also unaware of any 
such evidence.  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claim.  The evidence of record 
provides sufficient information to adequately evaluate the 
claim, and the Board is not aware of the existence of any 
additional relevant evidence which has not been obtained.  No 
further assistance to the appellant with the development of 
evidence is required. 38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 
3.159(d).

Accordingly, the Board will address the merits of the claim.  

					Factual Findings

Service medical records show that the veteran complained of 
low back pain in May 1973.  Acute low back strain was 
assessed at that time.  In March 1974, the veteran complained 
of a back injury but he left before being seen by a 
physician.  The veteran's spine and other musculoskeletal 
were reported normal in May 1978.  At that time, the veteran 
denied recurrent back pain, arthritis, and/or swollen or 
painful joints.  

In January 1979, the veteran complained of low back pain.  He 
reported that he injured his back while lifting a heavy 
object.  Muscle strain was noted.  He complained again in 
February 1979 of low back pain.  X-rays reported the lumbar 
spine were normal.  The veteran was prescribed physical 
therapy.  In March 1979, sharp pains in the lower back were 
noted.  Range of motion was noted to be within normal limits.  
In June 1979, the veteran was seen for recurring low back 
pain.  An impression of low back strain was noted.  

In September 1979, the veteran injured his right shoulder 
while lifting records and playing baseball.  Acute right 
shoulder strain was noted.  In October 1980 the veteran 
reported that he had trouble sitting due to back pain, and 
that it was an old injury.  Although the spine and other 
musculoskeletal were reported normal in December 1981, the 
veteran reported recurrent back pain in his check-up 
examination.  Lumbar paraspinal muscle spasm was assessed in 
September 1982.  

In an April 1985 examination, the veteran reported aches in 
the low back.  Cervical and shoulder mobility were noted as 
full.  In November 2001, the veteran complained of shoulder 
and back pain.  He reported that he injured his shoulder and 
back in service.  

In an August 2002 VA compensation and pension examination, 
the veteran reported that he injured his shoulder in service 
while moving furniture.  It was noted that his cervical spine 
symptoms began within one year of his shoulder symptoms.  A 
diagnosis was given of cervical spine, chronic strain with 
mild radiculopathy.  

In February 2004, B.C. issued a statement noting that he has 
known the veteran since November 1981 and that he noticed 
that the veteran had back problems from time to time.  He 
related that he had noticed that the problem continued with 
chronic back pain and that the veteran still had such pain.  
B.C. noted that it was his opinion that the back pain was due 
to service because he met the veteran while in service and 
his back problems have existed since then.  M.C. noted in his 
February 2004 statement that he has known the veteran since 
December 1986.  It was noted that he and the veteran worked 
together extensively and that it had become immediately 
apparent to him that the veteran suffered from chronic back 
pain.  He further noted that the veteran had difficulty 
performing tasks that called for lifting of equipment 
weighing approximately 25 pounds.  M.C. opined that the 
veteran's back disorder severely restricts his ability to 
perform minimal lifting tasks.  

In an October 2006 VA compensation and pension examination, 
the veteran reported that his cervical spine symptoms began 
around 1980 after he slipped on ice and fell.  The veteran 
was diagnosed with episodes of lumbar sprain with painful and 
limited range of motion and chronic cervical sprain, with 
painful and limited range of motion.  The examiner opined 
that the veteran's lumbar spine condition was less likely as 
not related to service.  He noted that the back strains that 
occurred in service were injuries that were not severe enough 
to result in the development of subsequent degenerative disc 
disease and arthritis today.  Regarding the cervical spine, 
the examiner opined that the veteran's cervical spine 
condition was less likely as not related to military service.  
The examiner noted that he was not aware of any research, 
scientific or medical literature, that supports the 
contention that shoulder injuries causes neck pain.  He 
further noted that reports from the first onset of cervical 
strain in 2002, more than 18 years after discharge from 
service.  

					Legal Criteria 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002).  Service connection 
basically means that the facts, shown by evidence, establish 
that a particular injury or disease resulting in disability 
was incurred coincident with service in the Armed Forces, or 
if preexisting such service, was aggravated therein.  
38 C.F.R. § 3.303 (2007).  Service connection may be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (2007).  Service connection for a chronic disease, 
including arthritis, may be granted if manifest to a 
compensable degree within one year following separation from 
service.  See 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 
1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2007).  

For a showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  If the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim. 
38 C.F.R. § 3.303(b) (2007).  

A claim for service connection generally requires competent 
evidence of a current disability; proof as to incurrence or 
aggravation of a disease or injury in service, as provided by 
either lay or medical evidence, as the situation dictates; 
and competent evidence as to a nexus between the in-service 
injury or disease and the current disability.  Cohen v. 
Brown, 10 Vet. App. 128, 137 (1997); Layno v. Brown, 6 Vet. 
App. 465 (1995).  

Except as provided in 38 C.F.R. § 3.300(c), disability which 
is proximately due to or the result of a service-connected 
disease or injury shall be service connected.  38 C.F.R. § 
3.310.  This includes any increase in disability 
(aggravation).  The Court has also held that service 
connection can be granted for disability that is aggravated 
by a service-connected disability and that compensation can 
be paid for any additional impairment resulting from the 
service-connected disease or injury.  Allen v. Brown, 7 Vet. 
App. 439 (1995).  When aggravation of a veteran's non- 
service-connected condition is proximately due to or the 
result of a service-connected condition, such veteran shall 
be compensated for the degree of disability over and above 
the degree of disability existing prior to the aggravation.  
Allen, supra.  Thus, in this case, in order to warrant 
service connection for a cervical strain disability on a 
secondary basis, the evidence must show that it was caused or 
aggravated by a service-connected disease or injury.  

The Board notes that 38 C.F.R. § 3.310 was amended on 
September 7, 2006.  As the amendment is restrictive, it is to 
be applied prospectively; it is not for application in the 
present claim.

					Analysis 

Initially, the Board notes that the provisions of 38 U.S.C.A. 
§ 1154(b) do not apply, as it has not been claimed that the 
disabilities were incurred while engaging in combat.  

Service connection for a cervical disability, to include as 
secondary to service-connected right shoulder tendonitis with 
mild degenerative joint disease

The veteran seeks service connection for a cervical 
disability, to include as secondary to service-connected 
right shoulder tendonitis with mild degenerative joint 
disease.  The Board notes that the veteran is service 
connected for right shoulder tendonitis with mild 
degenerative joint disease.  After review of the record, the 
Board finds against the veteran's claim.  

Service medical records fail to show any complaints, 
treatment or diagnoses for cervical strain.  In an April 1985 
examination, cervical mobility was noted as full.  
In the August 2002 VA compensation and pension examination, 
the veteran reported that he injured his shoulder in service 
while moving furniture.  It was noted that his cervical spine 
symptoms began within one year of his shoulder symptoms.  A 
diagnosis was given of cervical spine, chronic strain with 
mild radiculopathy.  

In the October 2006 VA compensation and pension examination, 
the veteran reported that his cervical spine symptoms began 
around 1980 after he slipped on ice and fell.  The veteran 
was diagnosed with chronic cervical sprain, with painful and 
limited range of motion.  The examiner opined that the 
veteran's cervical spine condition was less likely as not 
related to military service.  The examiner noted that he was 
not aware of any research, scientific or medical literature, 
that supports the contention that shoulder injuries causes 
neck pain.  He further noted that reports from the first 
onset of cervical strain in 2002, more than 18 years after 
discharge from service.  

Although the veteran's attributes his cervical disability to 
service, the more probative evidence shows that the veteran's 
cervical disability did not have its onset in service or is 
caused or aggravated by the veteran's service connected right 
shoulder tendonitis with mild degenerative joint disease.  
The veteran's original 1998 claim for compensation was silent 
for a claim of cervical strain.  His silence when otherwise 
affirmatively speaking constitutes negative evidence.  The 
Board also notes that the veteran reported his cervical 
strain symptoms began around 1980.  However, the first 
mention of cervical problems in the veteran's medical records 
is in 2002, which is about 19 years after separation.  
Although symptoms, not treatment, are the essence of any 
evidence of continuity of symptomatology, in a merits context 
the lack of evidence of treatment may bear on the credibility 
of the evidence of continuity.  See Savage v. Gober, 10 Vet. 
App. 488 (1997).  Here, we find that an assertion of 
chronicity and/or continuity is less reliable than the 
silence of the record more than a decade of separation from 
service.  In this case, such assertions are not credible.  
The Board is not holding that corroboration is required.  
Rather, we find his assertions to be less credible than the 
normal contemporaneous records.  

As set forth above, the more probative evidence shows that 
the veteran's current cervical strain disability was not 
manifest during service or for many years thereafter.  The VA 
examiner opined that the veteran's cervical spine condition 
was less likely as not related to military service and that 
he was not aware of any research, scientific or medical 
literature, that supports the contention that shoulder 
injuries causes neck pain.  Also, service medical records are 
devoid of any complaints, treatment or diagnoses for cervical 
strain.  Furthermore, there is no evidence of arthritis 
within one year of separation from service.  The veteran's 
assertions of a cervical strain disability due to service on 
a direct or secondary basis are not persuasive.  The 
preponderance of the evidence is against the claim for 
service connection for a cervical strain disability.  
Accordingly, service connection is denied.  

Service connection for a lumbosacral strain 

The veteran is seeking service connection for a lumbosacral 
strain.  The veteran has alleged that his disability is a 
consequence of service.  Having reviewed the evidence 
pertaining to the veteran's claim, the Board concludes that 
service connection is warranted.  

The evidence indicates that the veteran has lumbosacral 
strain.  Service medical records show that the veteran 
complained of back pain.  Although the veteran reported 
recurrent back pain in his December 1981 check-up 
examination, the spine and other musculoskeletal were 
reported normal.  Post service medical records show continued 
complaints of back pain.  In the October 2006 VA compensation 
and pension examination, the examiner opined that the 
veteran's lumbar spine condition was less likely as not 
related to service.  He noted that the back strains that 
occurred in service were injuries that were not severe enough 
to result in the development of subsequent degenerative disc 
disease and arthritis today.  

The evidence of record shows that the veteran has lumbosacral 
strain.  The more probative evidence of record establishes 
that there is a link between the disability and service.  
B.C. submitted a lay statement which opined that the 
veteran's back pain was due to service because he met the 
veteran while in service and his back problems have existed 
since then.  More importantly, the Board is impressed with 
the numerous reports of continuing back pain during service.  
At times, the impression was of strain.  In sum, the Board 
finds it far more likely that there was chronicity at the 
time, rather than multiple acute and transitory strains that 
resolved.  The Board finds that the medical and lay evidence 
tends to establish that the veteran has chronic strain and 
that such strain is related to the in-service strain.  
Accordingly, service connection for lumbosacral strain is 
granted.  




ORDER

Service connection for a cervical strain disability, to 
include as secondary to service-connected right shoulder 
tendonitis with mild degenerative joint disease, is denied.

Service connection for for lumbosacral strain is granted.


____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


